Citation Nr: 0801795	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO. 06-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right foot 
disability.

2. Entitlement to service connection for right ear hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from August 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran and her spouse testified via 
videoconference at a Board hearing in November 2007. 

At the hearing, the veteran raised the issues of entitlement 
to service connection for tinnitus and a low back disability. 
By way of correspondence dated in November 2007, the veteran 
clarified that she did not wish to file a claim for 
entitlement to service connection for a low back disability. 
Therefore, the Board will refer only the matter of tinnitus 
to the RO for appropriate action.

The issue of entitlement to service connection for a right 
foot disability is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current right ear hearing loss 
disability.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an April 2006 letter, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims and the 
evidence necessary to establish disability ratings and 
effective dates in the event that entitlement to service 
connection was established, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claim. The 
record includes service records, VA treatment records, and an 
August 2006 VA audiological consultation report which shows 
the veteran does not have a current hearing loss disability. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.
 
The lack of any evidence that the veteran exhibited hearing 
loss during service is not fatal to her claim. The laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

As a preliminary matter, it must be shows that the veteran 
has a current right ear hearing loss disability. Service 
connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). The relevant medical evidence of record includes an 
August 2006 audiological consultation which shows that the 
veteran had hearing within normal limits in the right ear and 
excellent word recognition scores in the right ear. The 
examiner noted that she explained to the veteran that she has 
essentially normal hearing in both ears.

As noted above, in order to constitute a hearing loss 
disability for VA compensation purposes, auditory threshold 
in at least one of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz must be 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz must be 26 decibels or greater; or 
the speech recognition scores using the Maryland CNC Test 
must be less than 94 percent. There is no evidence that the 
veteran's auditory thresholds in any frequency is 40 decibels 
or greater or that auditory thresholds for at least three 
frequencies are 26 decibels or higher. Finally, the Board 
notes that none of the medical evidence shows speech 
recognition scores for the right ear of less than 94 percent. 
As such, the Board finds that the medical evidence of record 
preponderates against a finding that the veteran has a 
current right ear hearing loss disability for VA compensation 
purposes. Service connection cannot be established without a 
current disability. Brammer, above. Therefore, entitlement to 
service connection for a right ear hearing loss disability is 
not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

At the November 2007 Board hearing, the veteran testified 
that she received treatment for her foot condition at a 
private facility. She alleged treatment from "Dr. Oakum" 
and "Dr. Sutton." The Board finds that the RO should 
request that the veteran sign the appropriate release forms 
in order for the RO to attempt to get these records and 
associate them with the claims file.

Additionally, an April 1981 service medical record reflects 
that the veteran complained of foot pain. The veteran's 
spouse submitted a May 2006 statement which stated that in 
April 1981, she came by his barracks to report that she had 
"stepped on a rock while walking downhill" and had foot 
pain. The statement also said that he had witnessed her 
continuing to have problems with her foot since that time. 
The veteran testified at her November 2007 Board hearing that 
she has experienced foot pain continuously since the 1981 
incident in service. Current medical treatment records 
reflect several podiatric complaints. In light of the 
inservice foot complaint, the competent and credible 
allegations of continuing foot pain, and the competent 
evidence of current foot complaints, the Board finds that a 
VA examination is necessary to determine if the current foot 
problems are etiologically related to the veteran's active 
duty service period. See McLendon v. Nicholson, 20 Vet.App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran the 
appropriate release and authorization 
forms to complete and sign in order to 
authorize the RO to obtain relevant 
medical records from any appropriate 
private medical providers.

2. The RO should arrange for the veteran 
to undergo a VA orthopedic examination. It 
is imperative that the examiner have 
access to the veteran's c-file for review 
in connection with the examination. After 
reviewing the veteran's c-file and 
examining the veteran, the examiner should 
identify all current foot disabilities, if 
any. For each disability identified, the 
examiner should opine as to whether or not 
such disability is etiologically related 
to the veteran's active duty service. If 
the examiner cannot provide the requested 
opinion without resorting to mere 
speculation, he or she should so state.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim. If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


